DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 17, 2022  has been entered. 
Claims 1-20 are pending.
Claims 1, 3, 8-9, 16-17, and 19 have been amended.
Claims 1-20 are rejected.

Priority
Applicant originally sought the benefit of two prior-filed applications on the Application Data Sheet under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Those applications are: Application No. 14/154,755, filed on January 14, 2014 and Application No. 15/896,569, filed on February 14, 2018.  In the Non-final office action filed on May 13, 2021, the priority benefit for both applications was denied because Applicant did not comply with one or more conditions under 35 U.S.C. 112(a), pursuant Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  
Applicant has not provided a persuasive argument to overcome Examiner’s conclusion that instant application is not entitled to priority.  Applicant should take note of MPEP § 2139.01(B), which states as follows:
If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112  by the earlier parent application have the effective filing date of that earlier parent application. Emphasis added.

One of the major components of independent 1, 9, and 17 are the “configuration files,” which are key to the claimed methodology for provisioning of email applications in an enterprise environment.  However, neither of the specifications for Application No. 14/154,755 and Application No. 15/896,569 disclose the use of configuration files for provisioning.  Application No. 14/154,755 relates to encryption techniques for increasing security, and does not disclose any aspect of configuration or of provisioning.   Application No. 15/896,569 focuses on harvesting and/or distributing a certificate based on a Domain Name System (DNS) name, and has no disclosure of provisioning and with respect to configuration, only discloses that sending systems have previously been configured to receive, distribute and store certificates.  Therefore, neither of the previous applications support the instant claims.  
 	One intellectual property law firm, Neustel Law provides the following example, which is entirely consistent with the dates being argued for the instant application:
If Prior Application A filed on January 1, 2020 discloses features A, B, C and D, a continuation-in-part (CIP) Application B filed on March 1, 2021 would also disclose improvement features A, B, C and D plus additional features E and F.  Technically speaking, any claims in CIP Application B that are directed to only features A, B, C and D would be entitled to the January 1, 2020 filing date and any claims that include any of features E and F would only be entitled to the March 1, 2021 filing date. www.neustel.com/patents/patent-applications/continuation-part-cip-patent-applications-benefits-detriments/.

Let the record show that the filing date of July 29, 2020 will be considered as the proper date for priority purposes.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 22, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 7, 9-11, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mungo et al. (US 2017/0085650 A1, hereinafter referred to as Mungo) in view of Johnson et al. (US 2020/0127891 A1, hereinafter referred to as Johnson) and further in view of Anandam et al. (US 2018/0006881 A1, hereinafter referred to as Anandam).
Regarding Claim 1,
Mungo teaches:
“an interface configured to obtain provisioning data from a provisioning database” (paragraph [0127]).  [The removeDevice interface is used for device provisioning functionality, and the data provided is a deviceID, which is used to determine whether or not the deviceID exists in the device repository.]  (NOTE: Since the device repository is used to support provisioning, it is equivalent to the “provisioning database.”)
“processing circuitry” (paragraph [0494]).  [The systems are implemented with a processor, a microprocessor, or a microcontroller.]
 “preparing one or more configuration files based on the provisioning data, the one or more configuration files indicating how to provision one or more service instances that comprise an electronic mail (email) application” (paragraphs [0061], [0067], [0068], [0063]; fig. 1, elements 106, 112; fig. 2, elements 218, 220, 222, 224, 226). [The device management functionality allows the configuration of the devices 106, including configuring the devices for first time use, enabling features of the device, and disabling the features ([0061]).  Third party gateway component 218 provides web services and APIs that allow performing the functionalities of subscription/unsubscription of devices, activation/deactivation of services, and configuration of devices ([0067]).  Repositories 220 are implemented as a single database with plurality of tables or as separate databases for specific functions including storing data or configuration; examples of repositories include the data repository 222, which manages the device assets and supports the subscription and provisioning functions, the device repository 224, and the events repository 226 ([0068]).  The fault management component evaluates predetermined rules and performs actions according to the rules, such as sending short messaging service messages (SMS) or emails to notify an event or an alarm to the user 112; the alerting system 234 is a component of the Machine to Machine (M2M) Platform 102, which notifies alerts to the users 112 or to a third-party service provider 108 through SMS, emails, and/or web-alerts ([0063]).]  (NOTE: The device management functionality that allows the configuration of the devices is equivalent to the “prepare one or more configuration files based on the provisioning data.”  The data repository that manages the device assets and supports the subscription and provisioning functions teaches “configuration files indicating how to provision,” the fault management component is equivalent to the “service instance used in sending or receiving electronic messages,” and the alerting system to the “email application.”)
“wherein the one or more service instances correspond to one or more services” (paragraph [0060]; fig. 1, element 102; fig. 2, elements 202, 206, 208, 210, 212, 214).  [The Platform 102 services provided by the vertical solutions 202 may include, for example, vehicle tracking 206, remote healthcare diagnostic 208, remote metering 210, IP surveillance 212, personal security 214, or any other services service providers may implement; the Platform 102 provides the capabilities needed to rapidly create, deliver and manage new vertical solutions 202.]  (NOTE: Each service implemented becomes a “service instance.”  This is consistent with the industry standard definition of “instance” as “a specific realization of any object” (www.techtarget.com/whatis/definition/instance).)
	Mungo does not teach:
“wherein the provisioning data comprises a first policy for mail communications by a first enterprise and a second policy for email communications by a second enterprise.”
“wherein a first configuration file is adapted to provision a first service instance of the one or more service instances that is associated with the first enterprise according to the first policy and a second configuration file is adapted to provision a second service instance of the one or more service instances that is associated with the second enterprise according to the second policy.”
“wherein provide the one or more configuration files to the one or more service instances via file distribution technology using a version control repository.”
“wherein the first service instance of the one or more service instance that is associated with the first enterprise is provisioned with the first policy associated with a first enterprise to implement the first policy associated with the first enterprise in association with providing the first service that corresponds to the first service instance, and the second service instance of the one or more service instance that is associated with the second enterprise is provisioned with the second policy associated with the second enterprise to implement the second policy associated with the second enterprise in association with providing the second service that corresponds to the first service instance.”
“wherein preparing the one or more configuration files includes identifying new provisioning data based on a periodic polling of the provisioning database.” 
Johnson teaches:
“wherein the provisioning data comprises a first policy for mail communications by a first enterprise and a second policy for email communications by a second enterprise” (paragraphs [0024], [0143], [0699], [0716]).  [The system is directed to techniques for improving legacy system in multi-national corporations ([0024]).  The system devices support e-mail applications ([0143]).  The connected device registration user interface is part of a flow that allows a developer to provision, enable, or register a device or platform ([0699]).  A display terminal global configuration user interface provides an interface that determines when and how notifications are sent and how they are presented, viewed, and displayed, such as if email notifications are allowed while the user is working in another application ([0716]).]  (NOTE: The multi-national corporations are equivalent to the “first and second enterprises,” the data entered from the registration interface for provisioning purposes to the “provisioning data,” and the example of whether emails can be sent while a user is working on another application is equivalent to the “policy.” Because the Johnson invention can support more than one corporation, the two claimed enterprises are inherent in the disclosure)
“wherein a first configuration file is adapted to provision a first service instance of the one or more service instances that is associated with the first enterprise according to the first policy and a second configuration file is adapted to provision a second service instance of the one or more service instances that is associated with the second enterprise according to the second policy” (paragraphs [0024], [0255]).  [The system is directed to techniques for improving systems in multi-national corporations ([0024]).  A configuration file or provisioning file can be programmed for a software stack or table to be set on the target device, such as ceiling fan or electronic system, to refuse connection, or to not respond to any probes, scans, pings, and/or combinations of these messages and/or other network probe techniques; in this manner, one or more target devices can be isolated, hidden, or cloaked to prevent harmful attacks that may be enabled by the discovery of devices that are not otherwise able to be hidden ([0255]).]  (NOTE:  The multi-national corporations are equivalent to the “first and second enterprises,” the ceiling fan or electronic system to the “first and second service instances,” and the refused connection or failure to respond to any probes to the “first and second policies.”)
“provide the one or more configuration files to the one or more service instances via file distribution technology using a version control repository” (paragraph [0800]).  [Provisioning files and configuration files are used to perform transport of or distribute any type of information, data, or code, between devices or between a user and a service ([0800]).  The provisioning file comprises an override/extension area ([0787]). The identification header area is used to pass information from a host system to a device, to pass information from one device to another, and to pass information between programs or applications running on a host, on one or more devices ([0790]).  The identification header area contains instructions, company and/or user identification details, version numbers, device identification, and other information, and indicates which version of software should be used to process one or more parts, pieces of the configuration file and/or provisioning file ([0791]).]  (NOTE: Since the provisioning files are used to distribute code between a user and a service, which is equivalent to a “service instance,” this action constitutes “file distribution technology.” The identification header area containing version numbers is equivalent to the “version control repository.”) 
“wherein the first configuration file the first service instance of the one or more service instance that is associated with the first enterprise is provisioned with the first policy associated with the first enterprise to implement the first policy associated with the first enterprise in association with providing the first service, and the second service instance of the one or more service instance that is associated with the second enterprise is provisioned with the second policy associated with the second enterprise to implement the second policy associated with the second enterprise in association with providing the second service” (paragraphs [0250], [0255], [0797], [0800]).  [A user logs in to a server that controls a connection service using a username and password, and then gains access to information showing devices including ceiling fans and electronic systems that control ceiling fans and other devices, such as whether the devices are online, connected, functioning, or capable of being connected to by another device; the user can then initiate a connection to such a device ([0250]).  One or more target devices can be isolated, hidden, or cloaked to prevent harmful attacks that may be enabled by the discovery of devices that are not otherwise able to be hidden ([0255]).  A provisioning file and a configuration file can be created or modified by a script, program, utility, application, or a combinations of these, by a user, company, OEM, or provider ([0797]).  The one or more provisioning files and configuration files can be used to perform transport of, provide a conduit for, communicate with, connect to, and/or distribute any type of information, data, or code, and code required by a device may be fetched from a host server under control of a provisioning file ([0800]).]  (NOTE: The user, company, OEM, or provider are equivalent to the “first and second enterprise,” the ability to connect to various devices to “first and second service,” the isolation of devices to prevent harmful attacks to the “first and second policies in association with providing the first and second service,” and the code required by a device being fetched from a host server under control of a provisioning file to “provisioning.”)
Because both Mungo and Johnson teach systems for configuring and deploying network connected devices in a similar manner as the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability to enter email policy and other policy information while provisioning and the use of file distribution, as taught by Johnson; and such inclusion would have increased the effectiveness of data communication, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Anandam teaches: 
“wherein preparing the one or more configuration files includes identifying new provisioning data based on a periodic polling of the provisioning database” (paragraph [0014]).  [During installation of the network cluster, the status of a device in a network cluster is tracked to determine its status, such as the following: device purchased but not in data center, device ready for provisioning, device physically in the data center, device properly provisioned, and other statuses; the accessibility of the device in the network cluster is polled on a regular basis as configurations are performed in parallel to the human operation.]  (NOTE: The polling on a regular basis is equivalent to “periodic polling.”)
Because Mungo, Johnson, and Anandam all teach systems for configuring and deploying network connected devices in a similar manner as the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the combined system of Mungo and Johnson, the polling to determine status prior to configuration, as taught by Anandam; and such inclusion would have prevented wasted effort in configuring devices that are not ready to be provisioned, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 9 and 17,
Mungo teaches:
	“A non-transitory computer readable medium storing logic that, when executed by processing circuitry of a provisioning manager, is operable to cause the provisioning manager to perform actions” (paragraphs [0493], [0494], [0003]).  [The system logic is implemented as computer-executable instructions or as data structures in memory, stored on different types of machine-readable media, including RAM, ROM, hard disks, floppy disks, or CD-ROMs ([0493]).  The systems are implemented with a processor, a microprocessor, or a microcontroller ([0494]).   The system relates to a service provisioning and device management platform; in particular, it relates to providing a platform for remotely hosting services that allows the services to manage and monitor an immense array of different types of devices, as well as collect and track data sent to and from the devices ([0003]).]  (NOTE: Since the system is used to support provisioning, it is equivalent to the “provisioning manager.”)
“obtaining provisioning data from a provisioning database” (paragraph [0126]).  [Device provisioning functionality allows a user to be provided the following data: deviceID, Manufacturer, OEM code, MSISDN sim, and ICCID sim.]  (NOTE: The data is equivalent to the “provisioning data,” which is stored on the data repository (see paragraph [0068]).)
“preparing one or more configuration files based on the provisioning data, the one or more configuration files indicating how to provision one or more service instances that comprise an electronic mail (email) application” (paragraphs [0061], [0067], [0068], [0063]; fig. 1, elements 106, 112; fig. 2, elements 218, 220, 222, 224, 226). [The device management functionality allows the configuration of the devices 106, including configuring the devices for first time use, enabling features of the device, and disabling the features ([0061]).  Third party gateway component 218 provides web services and
APIs that allow performing the functionalities of subscription/un-subscription of devices, activation/deactivation of services, and configuration of devices ([0067]).  Repositories 220 are implemented as a single database with plurality of tables or as separate databases for specific functions including storing data or configuration; examples of repositories include the data repository 222, which manages the device assets and supports the subscription and provisioning functions, the device repository 224, and the events repository 226 ([0068]).  The fault management component evaluates predetermined rules and performs actions according to the rules, such as sending short messaging service messages (SMS) or emails to notify an event or an alarm to the user 112; the alerting system 234 is a component of the Machine to Machine (M2M) Platform 102, which notifies alerts to the users 112 or to a third-party service provider 108 through SMS, emails, and/or web-alerts ([0063]).]  (NOTE: The device management functionality that allows the configuration of the devices is equivalent to the “prepare one or more configuration files based on the provisioning data.”  The data repository that manages the device assets and supports the subscription and provisioning functions teaches “configuration files indicating how to provision,” the fault management component is equivalent to the “service instance used in sending or receiving electronic messages,” and the alerting system to the “email application.”)
“wherein the one or more service instances correspond to one or more services” (paragraph [0060]; fig. 1, element 102; fig. 2, elements 202, 206, 208, 210, 212, 214).  [The Platform 102 services provided by the vertical solutions 202 may include, for example, vehicle tracking 206, remote healthcare diagnostic 208, remote metering 210, IP surveillance 212, personal security 214, or any other services service providers may implement; the Platform 102 provides the capabilities needed to rapidly create, deliver and manage new vertical solutions 202.]  (NOTE: Each service implemented becomes a “service instance.”  This is consistent with the industry standard definition of “instance” as “a specific realization of any object” (www.techtarget.com/whatis/definition/instance).)
	Mungo does not teach:
“wherein the provisioning data comprises a first policy for mail communications by a first enterprise and a second policy for email communications by a second enterprise.”
“wherein a first configuration file is adapted to provision a first service instance of the one or more service instances that is associated with the first enterprise according to the first policy and a second configuration file is adapted to provision a second service instance of the one or more service instances that is associated with the second enterprise according to the second policy.”
“wherein provide the one or more configuration files to the one or more service instances via file distribution technology using a version control repository.”
“wherein the first service instance of the one or more service instance that is associated with the first enterprise is provisioned with the first policy associated with a first enterprise to implement the first policy associated with the first enterprise in association with providing the first service that corresponds to the first service instance, and the second service instance of the one or more service instance that is associated with the second enterprise is provisioned with the second policy associated with the second enterprise to implement the second policy associated with the second enterprise in association with providing the second service that corresponds to the first service instance.”
“wherein preparing the one or more configuration files includes identifying new provisioning data based on a periodic polling of the provisioning database.” 
Johnson teaches:
“wherein the provisioning data comprises a first policy for mail communications by a first enterprise and a second policy for email communications by a second enterprise” (paragraphs [0024], [0143], [0699], [0716]).  [The system is directed to techniques for improving legacy system in multi-national corporations ([0024]).  The system devices support e-mail applications ([0143]).  The connected device registration user interface is part of a flow that allows a developer to provision, enable, or register a device or platform ([0699]).  A display terminal global configuration user interface provides an interface that determines when and how notifications are sent and how they are presented, viewed, and displayed, such as if email notifications are allowed while the user is working in another application ([0716]).]  (NOTE: The multi-national corporations are equivalent to the “first and second enterprises,” the data entered from the registration interface for provisioning purposes to the “provisioning data,” and the example of whether emails can be sent while a user is working on another application is equivalent to the “policy.” Because the Johnson invention can support more than one corporations, the two claimed enterprises are inherent in the disclosure)
“wherein a first configuration file is adapted to provision a first service instance of the one or more service instances that is associated with the first enterprise according to the first policy and a second configuration file is adapted to provision a second service instance of the one or more service instances that is associated with the second enterprise according to the second policy” (paragraphs [0024], [0255]).  [The system is directed to techniques for improving systems in multi-national corporations ([0024]).  A configuration file or provisioning file can be programmed for a software stack or table to be set on the target device, such as ceiling fan or electronic system, to refuse connection, or to not respond to any probes, scans, pings, and/or combinations of these messages and/or other network probe techniques; in this manner, one or more target devices can be isolated, hidden, or cloaked to prevent harmful attacks that may be enabled by the discovery of devices that are not otherwise able to be hidden ([0255]).]  (NOTE:  The multi-national corporations are equivalent to the “first and second enterprises,” the ceiling fan or electronic system to the “first and second service instances,” and the refused connection or failure to respond to any probes to the “first and second policies.”)
“provide the one or more configuration files to the one or more service instances via file distribution technology using a version control repository” (paragraph [0800]).  [Provisioning files and configuration files are used to perform transport of or distribute any type of information, data, or code, between devices or between a user and a service ([0800]).  The provisioning file comprises an override/extension area ([0787]). The identification header area is used to pass information from a host system to a device, to pass information from one device to another, and to pass information between programs or applications running on a host, on one or more devices ([0790]).  The identification header area contains instructions, company and/or user identification details, version numbers, device identification, and other information, and indicates which version of software should be used to process one or more parts, pieces of the configuration file and/or provisioning file ([0791]).]  (NOTE: Since the provisioning files are used to distribute code between a user and a service, which is equivalent to a “service instance,” this action constitutes “file distribution technology.” The identification header area containing version numbers is equivalent to the “version control repository.”)
“wherein the first configuration file the first service instance of the one or more service instance that is associated with the first enterprise is provisioned with the first policy associated with the first enterprise to implement the first policy associated with the first enterprise in association with providing the first service, and the second service instance of the one or more service instance that is associated with the second enterprise is provisioned with the second policy associated with the second enterprise to implement the second policy associated with the second enterprise in association with providing the second service” (paragraphs [0250], [0255], [0797], [0800]).  [A user logs in to a server that controls a connection service using a username and password, and then gains access to information showing devices including ceiling fans and electronic systems that control ceiling fans and other devices, such as whether the devices are online, connected, functioning, or capable of being connected to by another device; the user can then initiate a connection to such a device ([0250]).  One or more target devices can be isolated, hidden, or cloaked to prevent harmful attacks that may be enabled by the discovery of devices that are not otherwise able to be hidden ([0255]).  A provisioning file and a configuration file can be created or modified by a script, program, utility, application, or a combinations of these, by a user, company, OEM, or provider ([0797]).  The one or more provisioning files and configuration files can be used to perform transport of, provide a conduit for, communicate with, connect to, and/or distribute any type of information, data, or code, and code required by a device may be fetched from a host server under control of a provisioning file ([0800]).]  (NOTE: The user, company, OEM, or provider are equivalent to the “first and second enterprise,” the ability to connect to various devices to “first and second service,” the isolation of devices to prevent harmful attacks to the “first and second policies in association with providing the first and second service,” and the code required by a device being fetched from a host server under control of a provisioning file to “provisioning.”)
Because both Mungo and Johnson teach systems for configuring and deploying network connected devices in a similar manner as the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability to enter email policy and other policy information while provisioning and the use of file distribution, as taught by Johnson; and such inclusion would have increased the effectiveness of data communication, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Anandam teaches: 
“wherein preparing the one or more configuration files includes identifying new provisioning data based on a periodic polling of the provisioning database” (paragraph [0014]).  [During installation of the network cluster, the status of a device in a network cluster is tracked to determine its status, such as the following: device purchased but not in data center, device ready for provisioning, device physically in the data center, device properly provisioned, and other statuses; the accessibility of the device in the network cluster is polled on a regular basis as configurations are performed in parallel to the human operation.]  (NOTE: The polling on a regular basis is equivalent to “periodic polling.”)
Because Mungo, Johnson, and Anandam all teach systems for configuring and deploying network connected devices in a similar manner as the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the combined system of Mungo and Johnson, the polling to determine status prior to configuration, as taught by Anandam; and such inclusion would have prevented wasted effort in configuring devices that are not ready to be provisioned, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 2, 10, and 18,
Mungo in view of Johnson and further in view of Anandam teaches all the limitations of parent Claims 1, 9, and 17.
Mungo teaches:
“initiate storing the one or more configuration files in one or more repositories, each of the one or more repositories configured to make at least one of the one or more configuration files available to at least one of the one or more service instances” (paragraphs [0068], [0063]; fig. 1, element 112; fig. 2, elements 220, 222, 224, 226).  [Repositories 220 are implemented as a single database with plurality of tables or as separate databases for specific functions including storing data or configuration; examples of repositories include the data repository 222, which manages the device assets and supports the subscription and provisioning functions, the device repository 224, and the events repository 226 ([0068]).  The fault management component evaluates predetermined rules and performs actions according to the rules, such as sending short messaging service messages (SMS) or emails to notify an event or an alarm to the user 112 ([0063]).]  (NOTE:  The data repositories 222, 224, and 226 that manages the device assets and supports the subscription and provisioning functions are equivalent to the “one or more configuration files in one or more repositories,” and the fault management component is equivalent to the “one or more service instances.”)
Regarding Claims 3, 11, and 19,
Mungo in view of Johnson and further in view of Anandam teaches all the limitations of parent Claims 1, 9, and 17.
Mungo teaches:
“periodically poll/polling the provisioning database” (paragraph [0123]; fig. 1, elements 102, 106; fig. 2, element 264).  [The device monitoring component 264 supports polling, trapping and real time request mechanisms, where polling refers to performing a scheduled query by the Platform 102 to the device 106, and trapping refers to triggering events by messages from the devices 106 based on predefined conditions, configurations or rules.]
“identify/ identifying the new provisioning data based on polling the provisioning database, the new provisioning data indicating data that has been added, removed, or changed in the provisioning database” (paragraph [0127]; fig. 1, elements 102, 106, 112; fig. 2, element 224).  [The remove device process of the device provisioning functionality, allows a user 112 or a third party service provider 108 to request a remove or add device action to for one of the devices 106 communicating with the Platform 102 (802), and along with the request, the user 112 or the third party service provider 108 provides the following data: deviceID; a determination is made as to whether or not the deviceID exists in the device repository 224, and if so, the system determines whether or not there are any activated services for the device, but if deviceID exists and there are no active devices, the deviceID is removed.] (NOTE: The polling disclosed as being conducted in paragraph [0123] would provide the information about the device conditions.)
“prepare the one or more configuration files based on the new provisioning data” (paragraph [0127]; fig. 2, elements 224, 238; fig. 8, elements 808, 812, 814).  [If there are no active devices, the record corresponding to the deviceID is removed from the device repository 224 (step 812) and the process ends (step 814); if there are active services for the device corresponding to the deviceID, the Process Manager 238 notifies an error (step 808) and the process ends (step 814).]
Regarding Claims 7 and 15,
Mungo in view of Johnson and further in view of Anandam teaches all the limitations of parent Claims 1 and 9.
Mungo does not teach:
“wherein at least one of the one or more configuration files indicates at least one of the following types of data:
an identification of one or more domains; 
domain mapping information; 
an identification of one or more clients; 
mail relay configuration data; and 
mail transport configuration data.”
Johnson teaches:
“wherein at least one of the one or more configuration files indicates at least one of the following types of data:
an identification of one or more domains; 
domain mapping information; 
an identification of one or more clients; 
mail relay configuration data; and 
mail transport configuration data” (paragraph [0158]).  [A domain can run in a VM, and each domain may have a domain identifier (also domain ID) that may be a unique identifier for a domain.]
Because both Mungo and Johnson teach systems for configuring and deploying network connected devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the use of domain identifiers, as taught by Johnson; and such inclusion would have provided an additional configurable system feature, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 4, 8, 12, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mungo et al. (US 20170085650 A1, hereinafter referred to as Mungo) in view of Johnson et al. (US 20200127891 A1, hereinafter referred to as Johnson), further in view of Anandam et al. (US 2018/0006881 A1, hereinafter referred to as Anandam), and further in view of Degaonkar et al. (US 2018/0285234 A1, hereinafter referred to as Degaonkar).
Regarding Claims 4, 12, and 20,
Mungo in view of Johnson and further in view of Anandam teaches all the limitations of parent Claims 1, 9, and 17.
Mungo teaches:
 “format the configuration file according to a format that the first service instance is able to use for provisioning” (paragraph [0063).  [The fault management component evaluates predetermined rules and performs actions according to the rules for possible actions: sending short messaging service messages (SMS) or emails to notify an event or an alarm to the user.]  (NOTE: The preparation of the SMS message and emails are equivalent to the “format that the first service instance is able to use.”)
“indicate that the first configuration file applies to the first service instance of the one or more service instances” (paragraph [0063).  [Actions are defined by the predetermined rules, and the fault management component of the device monitoring functionality allows a user or the third-party service provider to configure the rules on the fly, and the actions work in conjunction with the alerting system.]  (NOTE: The alerting system is equivalent to the “first service instance.”)
Mungo does not teach:
“determine whether to include any additional data to assist the first service instance in applying the provisioning data.”
Degaonkar teaches:
“determine whether to include any additional data to assist the first service instance in applying the provisioning data” (paragraphs [0072], [0192]).  [Service providers can provide social networking services, hosted email services, or hosted productivity applications or other hosted applications such as software-as-a-service (SaaS), platform- as-a-service (PaaS), application service providers (ASPs), cloud services, or other mechanisms for delivering functionality via a network; as it services users, each hosted service may generate additional data and metadata, which may be managed by the system as primary data ([0072]).  Reports created at a certain point in time during system analysis are used as a provisioning tool ([0192]).]   (NOTE: Since there are provisioning tools, the system performs “provisioning” and the “additional data to assist the first service instance” is created by the various services.) 
Because both Mungo and Degaonkar teach systems for configuring and deploying network connected devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability for a service to provide additional data, as taught by Degaonkar; and such inclusion would have increased the flexibility of the data provided for provisioning, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 8 and 16,
Mungo in view of Johnson and further in view of Anandam teaches all the limitations of parent Claims 1 and 9.
Mungo does not teach:
“wherein at least one of the one or more configuration files comprises at least a portion of a policy related to at least one of: encrypting, quarantining, antivirus filtering, anti-spam filtering, archiving, or branding the electronic messages.”
Degaonkar teaches:
“wherein at least one of the one or more configuration files comprises at least a portion of a policy related to at least one of: encrypting, quarantining, antivirus filtering, anti-spam filtering, archiving, or branding the electronic messages” (paragraphs [0202], [0207]).  [Provisioning policy can include preferences, priorities, rules, and/or criteria that specify how client computing devices (or groups thereof) utilize system resources, such as available storage on cloud storage and/or network bandwidth ([0202]).  Information management policies can specify preferences regarding whether and how to encrypt ([0207]).]   
Because both Mungo and Degaonkar teach systems for configuring and deploying network connected devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability to have an encryption policy in the network, as taught by Degaonkar; and such inclusion would have increased the network security, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mungo et al. (US 20170085650 A1, hereinafter referred to as Mungo) in view of Johnson et al. (US 20200127891 A1, hereinafter referred to as Johnson), further in view of Anandam et al. (US 2018/0006881 A1, hereinafter referred to as Anandam), and further in view of Braudes et al. (US 2017/0094024 A1, hereinafter referred to as Braudes).
Regarding Claims 5 and 13,
Mungo in view of Johnson teaches and further in view of Anandam all the limitations of parent Claims 1 and 9.
Mungo does not teach:
“delegate to a pluggable module customized to prepare the first configuration file based on the type of service provided by the first service instance.”
Braudes teaches:
“delegate to a pluggable module customized to prepare the first configuration file based on the type of service provided by the first service instance” (paragraphs [0015], [0017]).  [A pluggable service can have its different components packaged into a specific file format such as a Java Archive (JAR) or Web Application Resource (WAR) file ([0015]).  A customer or system administrator would be able to specify customization of a pluggable service at ordering time, such as how many users can use the service or which users will use the service ([0017]).]   
Because both Mungo and Braudes teach systems for updating communication configurations, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability for the system to provide pluggable services, as taught by Braudes; and such inclusion would have increased the flexibility of the system functions, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 6 and 14,
Mungo in view of Johnson, further in view of Anandam, and further in view of Braudes teaches all the limitations of parent Claims 5 and 13.
Mungo does not teach:
“wherein the pluggable module has knowledge about how the provisioning data is organized in the provisioning database and is configured to use that knowledge to obtain the provisioning data relevant to the type of service provided by the first service instance.”
Braudes teaches:
“wherein the pluggable module has knowledge about how the provisioning data is organized in the provisioning database and is configured to use that knowledge to obtain the provisioning data relevant to the type of service provided by the first service instance” (paragraphs [0017], [0087]; fig. 3, elements 320, 324).  [A customer or system administrator would be able to specify customization of a pluggable service at ordering time, such as how many users can use the service or which users will use the service ([0017]).  The user preferences 324 are in a table format and are provisioned by users and/or by administrative personnel; the user preferences 324 for a particular user are referenced by the service selector 320 to determine which, if any, services and what components of that service should be invoked for the user ([0087]).]   
Because both Mungo and Braudes teach systems for updating communication configurations, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability for the system to provide pluggable services, as taught by Braudes; and such inclusion would have increased the flexibility of the system functions, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered.
Regarding the Priority, Applicant argues as follows:
The Examiner included comments on the priority claim of the instant application. Applicant respectfully maintains that the present application is entitled to priority as claimed in the Application Data Sheet duly filed with the present application. In support, Applicant respectfully incorporates by reference herein the "Remarks" section relating to "Priority" on pages 10-12 of the Response filed by Applicant on February 22, 2022.   

Examiner again respectfully disagrees with Applicant’s arguments regarding the application priority.  As indicated in the Office Action, MPEP § 2139.01(B), states as follows:
If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112  by the earlier parent application have the effective filing date of that earlier parent application. Emphasis added.

One of the major components of independent 1, 9, and 17 are the “configuration files,” which are key to the claimed methodology for provisioning of email applications in an enterprise environment.  However, neither of the specifications for Application No. 14/154,755 and Application No. 15/896,569 disclose the use of configuration files for provisioning.  Application No. 14/154,755 relates to encryption techniques for increasing security, and does not disclose any aspect of configuration or of provisioning.   Application No. 15/896,569 focuses on harvesting and/or distributing a certificate based on a Domain Name System (DNS) name, and has no disclosure of provisioning and with respect to configuration, only discloses that sending systems have previously been configured to receive, distribute and store certificates.  Therefore, neither of the previous applications support the instant claims. 
In the instant office action, the following example is also offered:
If Prior Application A filed on January 1, 2020 discloses features A, B, C and D, a continuation-in-part (CIP) Application B filed on March 1, 2021 would also disclose improvement features A, B, C and D plus additional features E and F.  Technically speaking, any claims in CIP Application B that are directed to only features A, B, C and D would be entitled to the January 1, 2020 filing date and any claims that include any of features E and F would only be entitled to the March 1, 2021 filing date. www.neustel.com/patents/patent-applications/continuation-part-cip-patent-applications-benefits-detriments/.

Thus, the priority date for the application will be July 29, 2020, which is the filing date of the instant application, unless Applicant removes the claimed subject matter which is not supported by Application No. 14/154,755 and/or Application No. 15/896,569. 
Regarding the claim objections, Applicant argues as follows:
Claims 1, 9 and 17 were objected to because of alleged informalities. 
Applicant respectfully submits that claims 1, 9 and 17 are amended herein, thus rendering moot these objections. Accordingly, withdrawal of these objections is respectfully requested. 

The argument is persuasive and the objections have been withdrawn.
Regarding the rejections under 35 U.S.C. § 112, Applicant argues as follows:
Claims 1-20 were rejected under 35 U.S.C. § 112, first paragraph. 
Applicant does not acquiesce to the Examiner's rejections, claim interpretations or other statements in the Office Action. However, in order to expedite prosecution Applicant has amended claims 1, 9, and 17 to remove "in response to" language. Accordingly, withdrawal of this rejection is respectfully requested. 
 
The argument is persuasive and the rejections have been withdrawn.
Regarding the claim rejections under 35 U.S.C. § 103, Applicant argues as follows:
Claims 1-3, 7, 9-11, 15 and 17-19 were rejected under 35 U.S.C. § 103 as unpatentable over U.S. Publication No. 2017/0085650 ("Mungo") in view of U.S. Publication No. 2020/0127891 ("Johnson"). 
Claims 4, 8, 12, 16 [sic]and 20 were rejected under 35 U.S.C. § 103 as unpatentable over Mungo in view of Johnson and further in view of U.S. Publication No. 2018/0285234 ("Degaonkar"). 
Claims 5-6 and 13-14 were rejected under 35 U.S.C. § 103 as unpatentable over Mungo in view of Johnson and further in view of U.S. Publication No. 2017/0094024 ("Braudes"). 
As discussed above, various claim amendments were proposed in the Examiner Interview of June 15, 2022, in response to which the Examiner indicated that further search and consideration would be performed, upon the filing of a Response to the Official Action. 
Applicant does not acquiesce to the Examiner's rejections, claim interpretations or other statements in the Office Action. However, in order to expedite prosecution Applicant has amended claims 1, 9, and 17 to recite additional limitations. 
Applicant respectfully submits that no reasonable combination of any of the cited references discloses or suggests the combination of features as recited by claims 1, 9, and 17.

Despite the claim amendments, the independent Claims 1, 9, and 17 remain rejected under 35 U.S.C. § 103, now over the combination of Mungo, Johnson, and Anandam.
 Therefore Claims 1-20 remain as rejected under 35 U.S.C. § 103.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454